Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Stephen B. Parker on 01/28/2022 and agreed to accept the changes. 

The following amendments applied to the claims filed on 10/31/2021:
Claims 12-16, 18-31: Cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4, 6-7, 9-10, 32-36 are allowed. The art of record does not teach or render obvious a
method for producing a mockup of a patient's dental cosmetic restoration or a dental overlay device intended to be worn removably including obtaining initial digital data representing at least part of the dentition having an initial aesthetic appearance; forming at least partial virtual representation of the said dentition in its initial aesthetic appearance, on the basis of the initial data; modifying the virtual aesthetic appearance .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  

/YOGESH P PATEL/Primary Examiner, Art Unit 3772